Acknowledgments
The election of claims 1-8 with traverse in the Response to Election/Restriction filed 10/05/2020 is acknowledged.
Claims 1-20 are pending.
Claims 9-20 are withdrawn.
Claims 1-8 have been examined.
References to the specification are to the pre-grant publication, US Pub. No. 2018/0357639 (“PG Pub”).
Claim 1 recites “A system for data transaction comprising: … at least one backend system configured to… transmit the at least one token to the at least one user device via the at least one terminal device…”. After reviewing the specification, Examiner was unable to find a description of this limitation. See, e.g., Fig. 1, where a token is received by a backend system from a user device via a terminal device, but a backend system does not transmit a token to a user device via a terminal device, and PG Pub. para 59, which provides that “h) the merchant taps his user device 102 on the terminal device 106 and transfers the tokens 112 into the terminal device 106 and transfers the tokens 112 into the terminal device 106; i) the terminal device 106 transfers the tokens 112 to the backend system 108 for processing; and j) the backend system 108 credits the merchant’s account 110 with the amount of (validated) tokens)”. This does not describe “… at least one backend system configured to… transmit the at least one token to the at least one user device via the at least one terminal device…”. Accordingly, under the broadest reasonable interpretation of the claim, claim 1 shall be interpreted for purposes of examination as follows: 

	at least one token;
	at least one user device;
	at least one transaction device configured to receive the at least one token from the at least one user device, or transmit the at least one token to the at least one user device;
	at least one terminal device;
	at least one account; and
	at least one backend system configured to store the at least one token in the at least one account, manage the at least one token in the at least one account, and receive the at least one token from the at least one user device via the at least one terminal device,
	wherein the at least one user device and the at least one transaction device transmit or receive the at least one token absent connection to a remotely located server.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election with Traverse	
Applicant traverses the restriction requirement filed 06/05/2020 on the grounds that Groups I and II overlap in scope as they both have at least one transaction device 
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombinations do not overlap in scope because subcombination I has separate utility such as a user device, a backend system, and a terminal device, subcombination II has separate utility such as a user device reader, and subcombination III has separate utility such as dividing a map into a plurality of areas and assigning a cryptographic key in each divided area. See MPEP § 806.05(d). Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).


Claim Rejections - 35 USC § 101
Claims 1-8 are rejected under 35 U.S.C. 101 as being directed towards an abstract idea without significantly more.
Claims 1-8 are directed to a system comprising at least one backend system. Therefore, the claims fall within the four statutory categories of invention.
Claim 1 is directed to payments (see PG Pub. para. 2-7), which is an abstract idea. Specifically, the claim recites “A system for data transaction comprising: at least one token; at least one user device; at least one transaction device configured to receive the at least one token from the at least one user device, or transmit the at least one token to the at least one user device; at least one terminal device; at least one account; and at least one backend system configured to store the at last one token in the at least one account, manage the at least one token in the at least one account, receive the at least one token from the at least one user device via the at least one terminal device, and transmit the at least one token to the at least one user device via the at least one terminal device, wherein the at least one user device and the at least one transaction device transmit or receive the at least one token absent connection to a remotely located [server]”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (see
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as a “server”, merely serve as tools to perform the abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the use of the additional elements to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of paymens, which cannot provide significantly more than the abstract idea itself. MPEP 2106.05(I)(A)(f),(h), Therefore, the claim is patent ineligible.
Dependent claims 2-8 further describe the abstract idea of payments. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Indistinct Structure
Claim 1 recites “at least one backend system”. Applicant’s specification does not sufficiently describe what Applicant considers “at least one backend system” to be. For example, PG Pub. para. 36 provides that “It may be appreciated that the backend system 108 may be any system operating software to administrate, settle, and clear such tokens 112,” but does not describe the structure of “a backend system”, a term that is not found in the Authoritative Dictionaries of IEEE Standard Terms, 7th Ed. and the Microsoft Computer Dictionary, 5th Ed. Accordingly, the claims fail to comply with the written description requirement, as “a backend system” does not “describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 958, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.03(V).
Claim 5 recites “a token forward module”. Applicant’s specification does not sufficiently describe what Applicant considers “a token forward module” to be. For example, PG Pub. para. 42 provides that “The merchant may then insert the user device 102 into the terminal device 106, or any other device operating a token forward module that may upload the tokens 112 to the backend system 108 for processing”, but does not describe the structure of “a token forward module”, a term that is not found in the Authoritative Dictionaries of IEEE Standard Terms, 7th Ed. and the Microsoft Computer Dictionary, 5th Ed. Accordingly, the claims fail to comply with the written description requirement, as “a token forward module” does not “describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy [the written description] requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 958, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.03(V).
Dependent claims 2-8 accordingly also fail to comply with the written description requirement.

Lack of Algorithm
Claims 1-5 and 7 fail to comply with the written description requirement because the specification does not provide the algorithm or steps/procedures for claimed functions. The algorithm or steps/procedures taken to perform a function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I).
Claim 1 recites “at least one backend system configured to… manage the at least one token in the at least one account”. Claim 7 recites “wherein the at least one backend system manages the at least one token as a balance in the at least one account…”. PG Pub. para. 25 provides that “The user may have an account in a backend system, and the secured token may be managed in the backend system.” However, this does not describe with sufficient detail how the inventor intended these functions to be performed.
Claim 1 recites “wherein the at least one user device and the at least one transaction device transmit or receive the at least one token absent connection to a remotely located server”. The specification does not provide the algorithm or steps/procedures for this function.
Dependent claims 2-8 accordingly also fail to comply with the written description requirement.

Not In Specification
Claims 1 and 7 fail to comply with the written description requirement because the claim recites limitations that are not supported by any language in the specification. See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011).
Claim 1 recites “at least one backend system configured to… transmit the at least one token to the at least one user device via the at least one terminal device”. Fig. 1, shows that a token is received by a backend system from a user device via a terminal device, but a backend system does not transmit a token to a user device via a terminal device. PG Pub. para. 59 provides that “h) the merchant taps his user device 102 on the terminal device 106 and transfers the tokens 112 into the terminal device 106 and transfers the tokens 112 into the terminal device 106; i) the terminal device 106 transfers the tokens 112 to the backend system 108 for processing; and j) the backend system 108 credits the merchant’s account 110 with the amount of (validated) tokens)”. However, this language does not support the limitation. Accordingly, under the broadest reasonable interpretation of the claim, claim 1 shall be interpreted for purposes of examination as follows: 
	A system for data transaction comprising: 
	at least one token;
	at least one user device;
	at least one transaction device configured to receive the at least one token from the at least one user device, or transmit the at least one token to the at least one user device;
	at least one terminal device;
	at least one account; and

	wherein the at least one user device and the at least one transaction device transmit or receive the at least one token absent connection to a remotely located server.
Claim 7 recites “at least one backend system configured to… manage the at least one token as a balance in the at least one account…”. PG Pub. para. 52 provides that “Also, in an exemplary embodiment, since an operator may manage all tokens 112 in the database (backend system 108) before the token is changed into an actual financial value…”. However, this language does not support the limitation.
Claim 7 recites “… and the electronic wallet generates the at least one token in response to the balance in the at least one account”. PG Pub. para. 39 provides that “A customer may place their user device 102 on the transaction device 104 and the card processing-unit of the user device 102 may receive a request for deducting such amount from the transaction device 104 and, if there is a sufficient value balance, may reply back with a cryptographically signed token 112 if the combined balance/credit allows it”. PG Pub. para. 59 provides that “d) the user device 102 deducts the requested amount from its internal wallet and generates a signed payment token 112”). However, this language does not support “the electronic wallet generates the at least one token in response to the balance in the at least one account”.
 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Hybrid Claiming
Claims 1, 2, and 4-5 are indefinite because they claim both an apparatus and the method steps of using the apparatus. MPEP 2173.05(p)(II). In particular, the clams are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classed of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005).
Evidence to support a position that claim 1 is drawn to a product includes the recitation of “A system for data transaction”. Conversely, evidence to support a position absent connection to a remotely located server”.  
Evidence to support a position that claim 2 is drawn to a product includes the recitation of “the system of claim 1”. Conversely, evidence to support a position that claim 2 is drawn to a process includes the recitation of “wherein the at least one token is secured by at least one cryptographic key”, “the at least one cryptographic key is stored...”.	
Evidence to support a position that claim 4 is drawn to a product includes the recitation of “the system of claim 1”. Conversely, evidence to support a position that claim 4 is drawn to a process includes the recitation of “wherein the at least one token is transmitted…”.
Evidence to support a position that claim 5 is drawn to a product includes the recitation of “the system of claim 1”. Conversely, evidence to support a position that claim 5 is drawn to a process includes the recitation of “wherein the at least one token is uploaded… by using a token forward module of the at least one terminal device”.
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 1, 2, and 4-5 to be drawn to either a product or a process.
Dependent claims 2-8 are accordingly also indefinite.

Lack of Antecedent Basis
Claim 1 recites “at least one backend system configured to store the at least one token in the at least one account”. Under the broadest reasonable interpretation of the clam, “in the at least one account” is a description of a token that is independent of the 
Claim 5 recites “the at least one account of the at least one backend system”. There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites “… the balance in the at least one account”. However, under the broadest reasonable interpretation of the claim, there is no “balance in the at least one account”, as the antecedent limitation “the at least one backend system manages the at least one token as a balance in the at least one account” does not refer to a discrete “balance”, but instead uses “balance” as a description of how the token is managed (“manages… as a balance”). Therefore, under this interpretation of the claim, there is insufficient antecedent basis for the limitation “… the balance in the at least one account”.
Claim 8 recites “… a SD card with the controller”. There is insufficient antecedent basis for this limitation in the claims.
Dependent claims 2-8 are accordingly also indefinite.

Means Plus Function
Claim 1 recites “at least one backend system configured to… receive the at least one token from the at least one user device via the at least one terminal device, and transmit the at least one token to the at least one user device via the at least one terminal device”. These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Claim 1 recites “at least one transaction device configured to receive… or transmit…” and “at least one backend system configured to store… manage… receive… and transmit…”, and “wherein the at least one transaction device transmit or receive… absent a connection…”.
Claim 2 recites “at least one of the user device, the transaction device, the terminal device and the backend system verifies… by using…”.
Claim 3 recites “wherein the at least one transaction device transmits… after signing… by using…” and “the at least one user device generates… after receiving…”.
Claim 4 recites “after the at least one user device signs… by using…” and “the at least one transaction device verifies… by using…”.
Claim 6 recites “wherein the at least one user device and the at least one transaction device transmit or receive…”.
Claim 7 recites “wherein the at least one backend system manages…”.
These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Therefore, claims 1-4, 6-7, and their respective dependent claims 2-7 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
	(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
	(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
	(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
	(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
	(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Os et al., US Pat. No. 9,847,999 (“Van Os”).
Van Os teaches a system for data transaction (Fig. 6) comprising: 
	at least one user device (Fig. 6, 100);
	at least one transaction device (Fig. 6, 500) configured to receive the at least one token from the at least one user device, or transmit the at least one token to the at least one user device (col. 34, ln. 15-32);
	at least one terminal device (Fig. 6, 600);
	at least one backend system (Fig. 6, 604) configured to store the at least one token in the at least one account, manage the at least one token in the at least one account, and receive the at least one token from the at least one user device via the at least one terminal device (col. 35, ln. 31 – col. 36, ln. 12).
	The claim also recites “at least one token”, “at least one account”, and “wherein the at least one user device and the at least one transaction device transmit or receive the at least one token absent connection to a remotely located server.” However, these limitations do not have patentable weight, as “at least one token” and “at least one account” lack physical structure and “wherein the at least one user device and the at least one transaction device transmit or receive the at least one token absent connection to a remotely located server” is a method step. MPEP 2114(I); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). "[A]pparatus claims cover what a device is, not what a device does." MPEP 2114(II). Hewlett-Packard Co.v.Bausch & Lomb Inc..
Claim 1, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Os.
As per claim 1, Van Os teaches a system for data transaction (Fig. 6) comprising: 
	at least one token (col. 33, ln. 44-55; col. 49, ln. 56 – col. 50, ln. 9);
	at least one user device (Fig. 6, 100);
	at least one transaction device (Fig. 6, 500) configured to receive the at least one token from the at least one user device, or transmit the at least one token to the at least one user device (col. 34, ln. 15-32);
	at least one terminal device (Fig. 6, 600);
	at least one account (col. 33, ln. 44-47); and
	at least one backend system (Fig. 6, 604) configured to store the at least one token in the at least one account, manage the at least one token in the at least one account, and receive the at least one token from the at least one user device via the at least one terminal device (col. 35, ln. 31 – col. 36, ln. 12),
	wherein the at least one user device and the at least one transaction device transmit or receive the at least one token absent connection to a remotely located server (col. 34, ln. 33-44).
As per claim 5, Van Os teaches wherein the at least one token is uploaded to the at least one account of the at least one backend system by using a token forward module of the at least one terminal device (col. 35, ln. 31-45).
As per claim 6, Van Os teaches wherein the at least one user device and the at least one transaction device transmit or receive the at least one token via at least one of RFID and NFC (col. 34, ln. 45-58).
As per claim 8, Van Os teaches wherein the at least one user device is at least one of a smart card, a SIM card, a mobile phone, a USB memory with a controller card and a SD card with the controller (col. 35, ln. 13-17; col. 49, ln. 56 – col. 50, ln. 9; col. 50, ln. 46-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os in view of Prakash et al., US Pub. No. 2016/0092872 (“Prakash”).
Van Os teaches … the at least one token (col. 33, ln. 44-55; col. 49, ln. 56 – col. 50, ln. 9)… the user device, the transaction device, the terminal device and the backend system (Fig. 6);

	Van Os does not teach wherein… is secured by at least one cryptographic key, the at least one cryptographic key is stored…; and at least one of… verifies… by using the at least one cryptographic key. However, Prakash teaches wherein… is secured by at least one cryptographic key, the at least one cryptographic key is stored… (para. 24-26, 28); and at least one of… verifies… by using the at least one cryptographic key (para. 24-26).
	It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the transaction system taught by Van Os with the key-secured tokens taught by Prakash because this would allow for a reduction in fraudulent transactions without increasing the number of payment tokens used for an account (Prakash para. 4, 21).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os in view of Taylor et al., US Pub. No. 2017/0228723.
As per claim 3, Van Os teaches wherein the at least one transaction device transmits a request to the at least one user device… the request…, and the at least one user device generates the at least one token after receiving the… request from the at least one transaction device (col. 49, ln. 25-32; col. 69, ln. 6-15; col. 78, ln. 41-44).
	Van Os does not teach … after signing the request by using at least one cryptographic key… [the] signed [request]… [the] signed [request]…. However, Taylor teaches … after signing the request by using at least one cryptographic key… [the] signed [request]… [the] signed [request] (para. 37-38)….

As per claim 4, Van Os teaches wherein the at least one token is transmitted from the at least one user device to the at least one transaction device…  the at least one user device… the at least one token… the at least one transaction device… the transmitted token (col. 67, ln. 39-60; col. 69, ln. 6-15).
	Van Os does not teach [wherein…] after [the at least one user device] signs [the at least one token] by using at least one cryptographic key, and [the at least one transaction device] verifies… by using the at least one cryptographic key. However, Taylor teaches  [wherein…] after [the at least one user device] signs [the at least one token] by using at least one cryptographic key, and [the at least one transaction device] verifies… by using the at least one cryptographic key (para. 37-38).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transaction system taught by Van Os with the encrypted token request and response taught by Taylor because this would help to mitigate security risks (Taylor, para. 2-3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os in view of Murphy et al., US Pub. No. 2015/0019427 (“Murphy”).
As per claim 7, Van Os teaches wherein the at least one backend system manages the at least one token as a balance in the at least one account (col. 35, ln. 54-65), the at least one user device includes an electronic wallet (col. 50, ln. 61-67)….

	It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the transaction system taught by Van Os with the balance-dependent virtual card generation taught by Murphy because this would allow for controlling the maximum amount of spending in a transaction (para. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin J Aitken whose telephone number is (571)272-8809. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 






/B.J.A./Examiner, Art Unit 3685 
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685